        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                 FOR NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on Behalf of ALL            )
OTHERS SIMILARLY SITUATED,                    )     CIVIL ACTION FILE NO.
                                              )     1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPERMARKETS, INC,                     )
                                              )
      Defendant.                              )

          AMENDED EMERGENCY MOTION TO STRIKE, DENY
                 WITHOUT PREJUDICE, OR STAY

      Defendant Publix Supermarkets, Inc. moves to strike or deny without

prejudice Plaintiffs’ Motion for Conditional Certification in this Fair Labor

Standards Act case. (Doc. No. 9). In the alternative, Publix requests a stay of its

deadline to respond to Plaintiffs’ certification motion until 14 days after this Court

rules on Publix’s motion to strike or deny.

                                   Introduction

      Plaintiffs, current and former deli and bakery department managers for Publix,

claim that Publix misclassified their jobs under the Fair Labor Standards Act and

failed to pay them overtime wages. Just six days after filing suit, and only one day
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 2 of 9




after Publix waived service, Plaintiffs moved to conditionally certify a proposed

collective of allegedly similarly situated managers. In this case’s short life, Plaintiffs

have already proposed three different definitions for their collective—one in the

original complaint, one in the amended complaint, and yet another in their motion

for conditional certification.

      Because of the quirky interaction of two procedural rules, neither of which

anticipated the current situation, Publix must respond to Plaintiffs’ certification

motion before it answers or responds to the amended complaint. That cart-before-

the-horse situation risks this Court and the parties wasting resources on a motion that

may well be mooted depending on Publix’s response to the Amended Complaint,

and denies Publix its right to answer or move to dismiss the claims against it before

moving forward with this litigation.

      This Court thus should deny Plaintiffs’ motion for conditional certification

without prejudice to refile it within 14 days after Publix answers or otherwise

responds. Alternatively, this Court should allow Publix to file its opposition to

conditional certification within 30 days after the Court rules on this motion to deny

or strike. Because this motion involves Publix’s pressing deadline to respond to

Plaintiffs’ motion to certify a nationwide collective, Publix asks the Court to treat

this motion as an emergency under Local Rule 7.2(B).


                                          -2-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 3 of 9




                                    Background

      Plaintiffs filed suit on October 3, 2019. (Doc. 1). Publix waived service,

which triggered an answer deadline of December 2, 2019. (Doc. 6). Six days later,

Plaintiffs used their one free do-over and filed an Amended Complaint. (Doc. 4).

That pleading expanded the scope of the proposed collective from salaried

department managers and assistant managers at Publix’s Georgia stores, to those

managers nationwide. (Compare Doc. 1 at 8, with Doc. 4 at 8. Publix again waived

service, triggering a new answer deadline of December 8, 2019. (Doc. 7).

      One day after amending their complaint, Plaintiffs moved to conditionally

certify a collective. (Doc. 9). But the definition of the collective in the motion does

not match the definition in the Amended Complaint. In the latter, Plaintiffs define

the proposed collective as all salaried Publix department managers and assistant

managers across the country (Doc. 4 at 8), while in their motion Plaintiffs seek

certification “of a class consisting of all salaried bakery or deli department managers

nation-wide.” (Doc. 9 at 3).

      Publix’s deadline to respond to Plaintiffs’ motion to certify is October 24,

2019. But it’s deadline to answer or respond to the Amended Complaint itself—the

pleading that underlies Plaintiffs’ claims and relief sought—is not until December

8, 2019.


                                         -3-
         Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 4 of 9




                                      Argument

        Plaintiffs’ ever-shifting proposed collective definition, paired with the swirl

of deadlines occasioned by moving for conditional certification before Publix

answers or moves to dismiss, counsels denying without prejudice Plaintiffs’

certification motion.

        Local Rule 7.1(B) requires responses to motions no later than 14 days after

their filing. And Federal Rule of Civil Procedure 4(d)(3) affords defendants who

waive service 60 days to answer or respond after so waiving. Together, those rules

mandate a response to Plaintiffs’ motion for conditional certification by October 24,

2019, but no answer or motion to dismiss the amended complaint until December 8,

2019.

        The wasteful consequences of litigating the motion before answering or

moving to dismiss are readily apparent. Imagine what will happen if the deadlines

remain as is, and Publix responds to the motion, Plaintiffs reply, and the Court rules

on the motion, all before Publix responds to the Amended Complaint. If Publix then

moves to dismiss the Amended Complaint and its proposed collective of all salaried

department managers, and the Court agrees with Publix, the conditionally certified

collective—and all of Publix’s and the Court’s resources spent address the

certification motion—will be mooted by the death of the complaint. White v. Baptist


                                          -4-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 5 of 9




Mem’l Health Care Corp., 699 F.3d 869, 877–78 (6th Cir. 2012) (decertifying FLSA

collective action because plaintiff’s FLSA claims were dismissed); Whaley v. Henry

Ford Health Sys., 172 F. Supp. 3d 994, 1006 (E.D. Mich. 2016) (denying as moot

plaintiff’s motion for conditional certification because motion to dismiss defeated

both of plaintiff’s FLSA claims). Even if the Court does not rule on the motion for

certification before Publix responds to the complaint, a ripe motion will (absent

extensions of time) exist by the time Publix’s December deadline arrives. Here

again, if Publix moves to dismiss and succeeds, the resources spent litigating the

certification motion will have been wasted. Denying Plaintiffs’ motion, without

prejudice to refiling at a more appropriate time, avoids that risk and causes Plaintiffs

no prejudice.

      Even if Publix answers instead of moving to dismiss, the differing collective

definitions in the Amended Complaint and certification motion create a chaos that

fully litigating the motion prior to an answer only amplifies. Should the Court

conditionally certify the collective requested, this case could well contain an

operative pleading that defines the collective one way, yet notice will go out to a

different set of people, many of whom will not, per the Amended Complaint, possess

claims against Publix. That scenario alone creates enough due process issues to give

even Plaintiffs pause.


                                         -5-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 6 of 9




      This Court has long recognized that class certification should not precede a

defendant’s answer. Indeed, Local Rule 23.1 requires plaintiffs seeking certification

of class actions to file their certification motions 30 days “after all defendants have

filed an answer to the complaint” when “one or more defendants have filed a motion

to dismiss pursuant to Fed. R. Civ. P. 12 in lieu of an answer.” For the precise

reasons Publix advocates here, this Court has relied on L.R. 23.1 to justify the precise

relief that Publix seeks. In Powell v. Barrett, for instance, the plaintiffs moved for

Rule 23 class certification after moving to amend and add new classes to a previously

amended complaint that defendants had moved to dismiss. No. 1:04-CV-1100-

RWS, 2005 WL 8163273, at *4 (N.D. Ga. Jan. 13, 2005) (Story, J.). Like here, the

certification motion landed before the Court ruled on the motions to dismiss. Id.

Given the new classes unaddressed by the certification motion and defendants’

outstanding motions to dismiss, this Court found “that its resources, and those of the

parties, would be efficiently and best conserved if the Plaintiffs were to” resubmit

the motion for class certification after the defendants responded to the latest

amended complaint. Id. To achieve that efficiency and conservation, this Court

denied Plaintiffs’ certification motion with the right to refile thirty days after all

defendants answered. Id.




                                         -6-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 7 of 9




      The FLSA’s collective action mechanism and Rule 23 are not the same for

many reasons. See Maddox v. Knowledge Learning Corp., 499 F. Supp. 2d 1338,

1342 (N.D. Ga. 2007) (Pannell, J.) (“Rule 23 provisions do not apply to Section

16(b) collective actions.”). But as this Court recognized in Maddox, the concerns

underlying Rule 23 often exist in the FLSA collective action context and can thus

motivate consonant court action.        See id. (restricting FLSA plaintiffs’ pre-

certification communications with putative collective members because the risks of

misrepresentation animating Local Rule 23.1(C)(3)(b) applied equally in collective

action context). After all, whenever a plaintiff, whether in a class action under Rule

23 or a collective under § 216(b), moves for certification prior to the defendant’s

response to a pleading, a very real risk exists that the court and parties will spend

precious resources litigating issues that subsequent events will render moot. Even

if the Court declines to apply Local Rule 23.1 to this FLSA matter, it should

recognize that the principles animating that rule exist here and grant Publix’s motion

to strike or deny.

                                     Conclusion

      For these reasons, Plaintiffs’ certification motion should be denied without

prejudice to refiling thirty days after Publix answers or responds to the Amended

Complaint. In the alternative, Publix asks that it be allowed to respond to Plaintiffs’


                                         -7-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 8 of 9




motion for certification 14 days after entry of an order on this motion to strike or

deny.

Date: October 15, 2019                  Respectfully submitted,

                                        SEYFARTH SHAW LLP

                                        By s/ Brett C. Bartlett
                                           Brett C. Bartlett
                                           Georgia Bar No. 040510
                                           Lennon B. Haas
                                           Georgia Bar No. 158533
                                           SEYFARTH SHAW LLP
                                           1075 Peachtree St. NE, Suite 2500
                                           Atlanta, Georgia 30309-3958
                                           Telephone: (404) 885-1500
                                           bbartlett@seyfarth.com
                                           lhaas@seyfarth.com

                                             COUNSEL    FOR  DEFENDANT
                                             PUBLIX SUPERMARKETS, INC.




                                       -8-
        Case 1:19-cv-04466-LMM Document 11 Filed 10/15/19 Page 9 of 9




                    N THE UNITED STATES DISTRICT COURT
                    FOR NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                          )
MCHARDY, GEORGE DE LA PAZ JR.,                 )
KEVIN JACOBS and FEIONA DUPREE,                )
Individually, and on Behalf of ALL             )
OTHERS SIMILARLY SITUATED,                     )      CIVIL ACTION FILE NO.
                                               )      1:19-CV-4466-LMM
      Plaintiffs,                              )
                                               )
v.                                             )
                                               )
PUBLIX SUPERMARKETS, INC,                      )
                                               )
      Defendant.                               )


                          CERTIFICATE OF SERVICE

      I certify that on October 15, 2019, I electronically filed Defendant’s

AMENDED EMERGENCY MOTION TO STRIKE, DENY WITHOUT

PREJUDICE, OR STAY with the Clerk of Court using the CM/ECF system, which

will automatically send email notification of this filing to all counsel of record.

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant




                                         -9-
